UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERMELL ALLMOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:06-cr-00024-WDK-FBS-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Germell Allmond, Appellant Pro Se.     Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Germell Allmond appeals the district court’s partial

grant of his motion to reduce his sentence pursuant to the Fair

Sentencing    Act   of   2010,   Pub.       L.   No.   111–220   (the   “FSA”).

Although Allmond complains that the district court adjusted the

sentence only on his crack cocaine offense and did not adjust

Allmond’s sentences on his other convictions, the FSA applies

only to crack cocaine convictions.               It does not give a district

court authority to reduce the sentences imposed upon any of the

other offenses of which Allmond was convicted.               Accordingly, we

affirm the judgment of the district court.

                                                                        AFFIRMED




                                        2